     Case 2:20-cv-02248-TLN-DMC Document 29 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       JOHN DOE individually, and RICHARD              No. 2:20-cv-02248-TLN-DMC
         ROE on behalf of Minor A, Minor B, and
12       Minor C,
13                        Plaintiffs,                    ORDER
14             v.
15       BUTTE COUNTY PROBATION
         DEPARTMENT, ROXANNE LARA,
16       DAWN HOROWITZ-PERSON,
17                        Defendants.
18

19            This matter is before the Court on Plaintiff John Doe’s (“Plaintiff”) Request to Seal

20   Documents pursuant to Local Rule 141.1 (ECF No. 22.) Also before the Court is Defendants

21   Butte County Probation Department and Roxanne Lara’s (collectively, “Defendants”) Request to

22   Seal Documents pursuant to Local Rules 140 and 141. (ECF No. 23.) Both requests pertain to

23   the same document — Defendants’ Response to Order to Show Cause Re: Preliminary Injunction

24   and Opposition to Pseudonym Motion (ECF No. 19) — and request the Court seal the document.

25   ///

26
27   1
            Plaintiff’s request additionally includes a “Request for Sanctions,” which the Court
     construes as a Motion for Sanctions pursuant to Local Rule 110 and will address in a separate
28   order. (See ECF No. 22.)

                                                        1
     Case 2:20-cv-02248-TLN-DMC Document 29 Filed 01/06/21 Page 2 of 2


 1          The Court has reviewed both requests and the pleadings on file in this action. Pursuant to

 2   Local Rule 141 and the requests of both Plaintiff and Defendants, and good cause appearing, both

 3   requests are hereby GRANTED. (ECF Nos. 22, 23); see, e.g., Four in One Co. v. S.K. Foods,

 4   L.P., No. 2:08-cv-03017-KJM-EFB, 2014 WL 4078232, at *2 n.1 (E.D. Cal. Aug. 14, 2014).

 5          The Clerk of the Court is directed to SEAL Defendants’ Response to Order to Show

 6   Cause Re: Preliminary Injunction and Opposition to Pseudonym Motion. (ECF No. 19.) The

 7   document shall remain under seal until the Court’s December 9, 2020 Temporary Restraining

 8   Order expires or the Court issues an order on Plaintiff’s request for preliminary injunction,

 9   whichever is sooner.

10          IT IS SO ORDERED.

11   DATED: January 5, 2021

12

13

14
                                                               Troy L. Nunley
15                                                             United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
